Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 7-10 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 10/27/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung NPL “TA Timer Handling for Msg3 based SI Request”, 3GPP, R2-1804305, April 16 – April 20, 2018 (hereinafter “Samsung”), and in view of Yeo et al. US Pub 2018/0145797 (hereinafter “Yeo”). 
Regarding claim 7
Samsung discloses a terminal (i.e. “UE” in Fig. 1) comprising: 
to receive a Timing Advance command (“Upon receiving RAR, UE processes the TA command” Section 2.2. – Handling TA Timer); and 
to control a timer related to uplink time alignment (TS 38.321, Section 5.2 Maintenance of Uplink Time Alignment), 
wherein, in response to receiving the Timing Advance command by the receiver, the controller starts the timer (“Upon receiving RAR, UE processes the TA command and starts the TA timer.” Section 2.2. – Handling TA Timer), and 
wherein, upon receiving, a contention resolution message (i.e. “MSG 4: SI REQUEST ACK (Contention Resolution Identity MAC CE)” in Fig. 1), stop the timer after a time period (the success of an SI request is taken into consideration as a condition for stopping a timeAlignmentTimer (corresponding to a TA timer) and the TA timer is not stopped right after in response to the completion of contention based random access processing (i.e. reception of Msg 4) but is also contingent of the success and timing of the SI request as well (“1> flush the HARQ buffer used for transmission of the MAC PDU in the Msg3 buffer. 1> if the Random Access procedure was triggered for SI request, stop the timeAlignmentTimer” 5.1.6 Completion of the Random Access procedure) from the reception of the contention resolution message (“Proposal 1: Upon completion of contention based random access procedure for SI request, MAC entity stops the timeAlignmentTimer.” Section 2.2. – Handling TA Timer).
	Samsung does not specifically teach a terminal comprising a receiver and a controller.
Yeo discloses a terminal (Fig. 1N; [0283]) comprising a receiver (i.e. “receiver 1n-00” in Fig. 1N; [0284]) and a controller (i.e. “processor 1n-02” in Fig. 1N; [0285])
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Samsung’s method of handling TA timer based on SI request to include Yeo’s reception method for a terminal using an HARQ process through the initial transmission, in order to  (Yeo [0280]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yeo’s reception method for a terminal using an HARQ process through the initial transmission into Samsung’s method of handling TA timer based on SI request since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Samsung, as modified by Yeo, previously discloses 
Yeo further discloses the terminal according to claim 7, further comprising a transmitter (i.e. “transmitter 1n-04” in Fig. 1N; [0284]), 
wherein the time period is a time interval from the reception, by the receiver, of the contention resolution message transmitted (the success of an SI request is taken into consideration as a condition for stopping a timeAlignmentTimer (corresponding to a TA timer) and the TA timer is not stopped right after in response to the completion of contention based random access processing (i.e. reception of Msg 4) but is also contingent of the success and timing of the SI request as well (“1> flush the HARQ buffer used for transmission of the MAC PDU in the Msg3 buffer. 1> if the Random Access procedure was triggered for SI request, stop the timeAlignmentTimer” 5.1.6 Completion of the Random Access procedure)until the controller causes the transmitter to transmit acknowledgement information for the contention resolution message (“A MAC layer does not transfer the generated ACK or NACK to a physical layer … if a timer for controlling a timing advance (TA) value is stopped or expires. Alternatively, the generated ACK or NACK is transferred from the MAC layer to the physical layer.” [0280]).

Regarding claim 9
Samsung, as modified by Yeo, previously discloses the terminal according to claim 7, 
Yeo further discloses wherein the time period is maintained by a Medium Access Control (MAC) layer (“A MAC layer does not transfer the generated ACK or NACK to a physical layer … if a timer for controlling a timing advance (TA) value is stopped or expires. Alternatively, the generated ACK or NACK is transferred from the MAC layer to the physical layer.” [0280]).

Regarding claim 10
A communication method by a terminal, the method comprising: 
receiving a Timing Advance command; and 
controlling a timer related to uplink time alignment, 
wherein, in response to receiving the Timing Advance command, the controlling starts the timer, and 
wherein, upon receiving a contention resolution message, the controlling stops the timer after a time period from the reception of the contention resolution message.
The scope and subject matter of method claim 10 is drawn to the method of using the corresponding apparatus claimed in claim 7. Therefore method claim 10 corresponds to 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464